United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1298
                                    ___________

Arthur Maule,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
Dan Glickman, Secretary, U.S.            *     [UNPUBLISHED]
Department of Agriculture,               *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: October 30, 1998

                                   Filed: November 4, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Arthur Maule appeals from the district court's1 adverse grant of summary
judgment in his action alleging breanch of a settlement agreement by Dan Glickman,
as Secretary of the U.S. Department of Agriculture. Having reviewed the record and
the parties' submissions, we conclude that the district court's judgment is correct. See
8th Cir. R. 47B.

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-